DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 10/28/2020, Applicant, on 04/27/2021, amended claims 1, 2, 7-10, 12-13, and 21-23, canceled claims 3 and 18. Claims 1-15 and 21-25 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 09/06/2016 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-2, 4-17, and 19-20 are applied in light of Applicant's amendments.   
The Applicant argues “Step 2A - Prong 2: Integrated in a Practical Application? 
Assuming, arguendo, that the claims are found to be directed to an abstract idea (as alleged on pages 3-4 of the Office Action), then the Applicant respectfully asserts that the set of operations described in claims 1, 8, and 21 should be compared to Example 37” (Remarks 04/27/2021). 
In response, the Examiner respectfully disagrees. The Examiner invites Applicant to schedule an Applicant initiated interview to further discuss the 101 rejection and explore opportunities to overcome the rejection.
The Applicant’s invention is not analogous to Example 37 as it does not follow the same fact pattern Example 37 is deemed eligible “by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a e.g., day, week, month, etc.)” (see, 2019 PEG). This combination of features is integrated into the technology and provides a practical application by automatically moving icon positions in the GUI; thus automatically manipulating/changing the GUI in response to a determination/calculation. Example 37 was found eligible because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. However, the Applicant’s invention is not analogous to Example 37. The Examiner does not see any similarities to between the Applicant’s invention and Example 37, as the Applicant’s invention does not show an automatic manipulation to the GUI, and thus the Applicant’s invention does not follow a similar fact pattern. Thus, the Applicant’s invention is not analogous to Example 37.
The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for recommending information regarding project goals.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the generating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of recommending information regarding project goals, and performing correlation analysis is insufficient to demonstrate an improvement to the technology. 
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 8-15) and computer program product (claim 1-7 and 21-25) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic
principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); which falls into the “Certain methods of organizing human activity
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: cross-platform files associated with industrial automation projects;…, that identifies project design goals and sub-projects within a master project design; and …that comprises …that ingests the cross-platform files to infer goals; and generates based on  the goals, a design recommendation when the compute engine determines a project design goal or a sub-project is missing from the master project design, wherein the design recommendation is customized by the compute engine to include at least one of the project design goal and the sub-project. Independent claims 8 and 21 recite the CRM and method for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a compute engine… a machine learning engine …a first electronic device …from a second electronic device … from the second electronic device… with the second electronic device… one or more processors; and computer-readable media coupled to the one or more processors, the computer-readable media storing instructions that, when executed by the one or more processers, cause the system to… a communications network… an electronic device… A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising... via machine learning or artificial intelligence…a voice assistant (as recited in the claims).  However, these elements fail to integrate the abstract idea 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a compute engine… a machine learning engine… a first electronic device …from a second electronic device … from the second electronic device… with the second electronic device… one or more processors; and computer-readable media coupled to the one or more processors, the computer-readable media storing instructions that, when executed by the one or more processers, cause the system to… a communications network… an electronic device… A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: … via machine learning or artificial intelligence…a voice assistant (as recited in the claims)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0043]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-15, and 22-25) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-3 and 5-11 “uses contextual data of the cross-platform files to infer the goals …; a natural language process to translates, via a natural language process, the acceleration request into a search query; a communication component to receive that receives acceleration requests that include a request for an initial design, an expert review, or a component inquiry; a recommendation module to surface that surfaces the design recommendations”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-2, 5-8, 10-13, 15, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20060224254 (hereinafter “Rumi”) et al., in view of U.S. PGPub 20050114829 (hereinafter “Robin”) et al., in further view of U.S. PGPub 20050234763 (hereinafter “Pinto”) et al.
 As per claim 1, Rumi teaches an integrated platform providing industrial automation project acceleration features, the integrated platform comprising: (See Figure 1, Figure 5, Paragraph 0047, Paragraph 0102, Paragraph 0104, and claim 1):
a processor; a database having stored thereon cross-platform files associated with industrial automation projects;  …design recommendationsRumi (See Figure 1, Figure 5, Abstract, Paragraph 0033 – “collects and sorts data by company, plant, production line or area, system, or machine. It automatically acquires all signals, counts, time, codes and states of operation including uptime and stoppage/downtime as they relate to manual or automated data time stamping, cleaning, configuring, grouping, organizing”, Paragraph 0047, and claim 1 – “collecting data from a plurality of sensor elements, wherein each sensor element collects data from a portion of the industrial process”); 0011, and claims 7 and 14-15: “The information processing system further includes a processor configured for verifying the data collected, analyzing the data collected for efficiency and generating at least one recommendation for optimizing the industrial process. The information processing system further includes an interface for presenting the at least one recommendation generated to an administrator of the industrial process.”
 Rumi may not explicitly teach the following. However, Robin teaches:
an identification module, under control of the processor, that identifies project design goals and sub-projects within a master project design; Robin 0435-0439: “All plans are synchronized and presented together as the master project plan. The number and types of subsidiary plans included in the master project plan will vary depending on the scope and type of project…At the culmination of the planning phase--the project plans approved milestone--customers and team members have agreed in detail on what is to be delivered and when. At the project plans approved milestone, the team re-assesses risk, updates priorities, and finalizes estimates for resources and schedule…1953-2010: FIG. 39 is an example master project plan data structure 3312(f). The Master Project Plan data structure 3312(f) is a data structure into which subsidiary plans (e.g., development, test, etc) are synchronized and presented together as a single plan. The data includes qualitative information that is contained in many of the subsidiary plans. The types of subsidiary plans included in this master plan can vary depending on the scope and type of project…The Individual Plans field includes multiple subfields with a subfield for each individual plan. Example individual plans 3908 -3934 are described below…0789, 0832: the product planner can recommend specific features that can be assigned to each solution release and prioritize the feature list…Undertaking reviews to validate the relevance and effectiveness of the processes, recommending improvements, and monitoring compliance…1691: The Recommendations and Actions Items field makes specific recommendations (derived from the lessons learned section) on how the project should be adjusted. These recommendations are prioritized based on their relative value to achieving the project's goals. The recommendations should focus at least primarily on high priority issues and be connected to the rated categories.” {Matching subsidiaries with sub-projects.}
Rumi and Robin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi with the aforementioned teachings from Robin with a reasonable expectation of success, by adding steps that allow the software to identify and recommend with the motivation to more efficiently and accurately organize and analyze project data [Robin 1691].
Rumi and Robin may not explicitly teach the following. However, Pinto teaches:
and a compute engine that: comprises a machine learning engine that ingests the cross-platform files to infer goals; and generates, based at least on the goals, a design recommendation when the compute engine determines a project design goal or a sub-project is missing from the master project design, wherein the design recommendation is customized by the compute engine to include at least one of the project design goal and the sub-project;Pinto 0008-0013: “In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, automatically imputing missing values for variables associated with the data… The user is to invoke the automatic imputing as part of a user interface feature that displays information about variables for which values are missing. The automatic imputing is invoked by rule based on the variable or type of variable. The variables for which missing values are…0060, 0071-0073: Even when aggregated and summarized, the resulting variables may not reveal their full predictive power. As shown in FIG. 6, the model generation platform provides automated and interactive features to transform variables by imputing missing values 120, compensating for sparsely sampled values 122, smoothing variables with grouping and splines 124.” Examiner note: The art teaches the ability to infer/recommend missing data.
Rumi, Robin, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi and Robin with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to infer/recommend data with the motivation to more efficiently and accurately analyze project information [Pinto 0008].
  As per claim 2, Rumi, Robin, and Pinto teach all the limitations of claim 1.
 In addition, Pinto teaches:
the machine learning engine uses contextual data of the cross-platform files to infer the goals; Pinto 0008-0013: “In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, automatically imputing missing values for variables associated with the data… The user is enabled to invoke the automatic imputing as part of a user interface feature that displays information about variables for which values are missing. The automatic imputing is invoked by rule based on the variable or type of variable. The variables for which missing values are…0060, 0071-0073: Even when aggregated and summarized, the resulting variables may not reveal their full predictive power. As shown in FIG. 6, the model generation platform provides automated and interactive features to transform variables by imputing missing values 120, compensating for sparsely sampled values 122, smoothing variables with grouping and splines 124.” Examiner note: The art teaches the ability to infer/recommend missing data.
Rumi, Robin, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi and Robin with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to infer/recommend data with the motivation to more efficiently and accurately analyze project information [Pinto 0008].
As per claim 5, Rumi, Robin, and Pinto teach all the limitations of claim 1.
 In addition, Rumi teaches:
further comprising a communication component that receives acceleration requests that include a request for an initial design, an expert review, or a component inquiry; Rumi 0063: “If these conditions are found then it is viewed as sensor condition lagging events and the data is moved to process step 304 for review, otherwise it continues to step 322. If some calculations, directives and decisions require that this data must be left in and process step 304 is informed where the data is to be used and if removal is not required, the data is moved to process step 306. At step 306, the data can be flagged as to the presence of lagging data and documented at process step 310 for diagnostic review by an analyst or production process integrator/programmer for sensor performance and location or allowed to pass through as is at step 308 and then onto step 322.”
 As per claim 6, Rumi, Robin, and Pinto teach all the limitations of claim 1.
 In addition, Rumi teaches:
further comprising a recommendation module that surfaces the design recommendations via a graphical user interface; Rumi 0011, and claims 7 and 14-15: “The information processing system further includes a processor configured for verifying the data collected, analyzing the data collected for efficiency and generating at least one recommendation for optimizing the industrial process. The information processing system further includes an interface for presenting the at least one recommendation generated 
 As per claim 7, Rumi, Robin, and Pinto teach all the limitations of claim 1.
 In addition, Rumi teaches:
wherein the compute engine determines component lifecycle durability based at least on repair records within multiple files of the cross-platform files; Rumi 0086: “To determine if there is a proficiency or training problem, the worker time value can then be compared to other operators or experienced trained people by using their false restarts determinate values or profiles or to established benchmark time periods or to pre-set time limits or to the lowest mode time values of the conditions or faults for the general population of workers doing the same job description (or the best worker) or to Weibull gamma time values (curve x-axis shift parameter, with the x-axis being time) for the general population (or the best worker) or best practices time periods or best times from present or past workers that have done the same job description or to training outcome pre-determinate time values. These factors can be used as indicators to find people with above or below target job proficiency and help verify training programs…0119-0127: “past and present historical interpreted data can be used for determinations and projections of ongoing time to completion based on past performance interpretations based on elements such as product, SKU, shift, workers and all other parameters in the database.”
  As per claim 8, Rumi teaches a method for operating an integrated platform with project acceleration features that assist with an industrial automation system lifecycle, the method comprising: 
determining, by the integrated platform monitoring activity within an application of a plurality of applications hosted by the integrated platform, an indication that at least one of the development points has been reached;… project goals of a historic-design; Rumi 0071-0076: “At process step 362 all information on false restarts is tabulated for diagnostics and training reviews later concerning that failure and is compared to other workers or against established targets or benchmarks. At process step 362 false restart as well as cleared recompiled data can be displayed, printed and arranged for analysis. The arrangement can assist in likely probability of causes or false restarts and recommended corrective actions… Process step 412 also holds the present threshold repair time values based on either the best operator or target matrix combinations. The results populate a decision matrix array in process step 416 as shown in FIG. 5…0082-0086: The logic is that if a no output count exists related to that event and the machine, and it falls below the threshold manually or automatically calculated, then it is filtered out of the production process data. The data can be discarded or placed in a separate database to use in an algorithm or fuzzy logic or artificial intelligence in updating and feedback into the filter lag calculations as well as the database can historical accumulated data…past and present historical interpreted data can be used for determinations and projections of ongoing time to completion based on present pace and past performance interpretations based on elements such as product, SKU, shift, workers and all other parameters in the database.”
and transmitting, by the integrated platform, a notification to a reviewer to review the industrial automation system design;Rumi 0077: “Logic and rules review the matrix and auto-generate a decision report on the individual or group regarding strengths, weaknesses, proficiency, training program issues. Next the report is reviewed by the supervisor and the individual evaluated at process step 420 to discuss and develop a remedial training program to address weak areas…0061-0063: The data arranged and clarified from process step 250 to process step 270 is further advanced in process step 280 which is a continuation of DataCrunch1 and DataCrunch2 along with the detailed display of the results in order for intuitive conclusions to be able to be done… review management decisions on policy, optimum scheduling, minimized wastage, minimized rework, improved designs, improved layouts, staging and material flows, maximum asset utilization, etc… At step 306, the data can be flagged as to the presence of lagging data and documented 
Rumi may not explicitly teach the following. However, Robin teaches:
generating, by the integrated platform and based at least on the project goals of the historic- design, a recommended review cycle at development points of an industrial automation system design distinguished from the historic-design;Robin 0110: “important milestones within the SF Process Model, where the important concept of willingness to learn is a requirement for the successful application of the principle. The willingness to learn concept is exercised in the project through the proven practice of post milestone reviews. On large and complex projects, a recommendation is the use of an objective outside facilitator to ensure a no-blame environment and to maximize learning …0835: Provide advice and guidance on effective implementation of the project processes; validate compliance with processes; undertake milestone reviews; recommend process improvements…1656-1693: Generally, the Milestone Review process examines the current project status, identifies what has been successful to that point, pinpoints any problems or quality issues, determines the lessons learned, and makes specific recommendations on how to proceed… These recommendations are prioritized based on their relative value to achieving the project's goals. The recommendations should focus at least primarily on high priority issues and be connected to the rated categories
Rumi and Robin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Robin 1691].
Rumi and Robin may not explicitly teach the following. However, Pinto teaches:
inferring, via a machine learning engine that ingests cross-platform files,…;
Pinto 0008-0013: “In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, automatically imputing missing values for variables associated with the data… The user is enabled to invoke the automatic imputing as part of a user interface feature that displays information about variables for which values are missing. The automatic imputing is invoked by rule based on the variable or type of variable. The variables for which missing values are…0060, 0071-0073:
Rumi, Robin, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi and Robin with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to infer/recommend data with the motivation to more efficiently and accurately analyze project information [Pinto 0008].
 As per claim 10, Rumi, Robin, and Pinto teach all the limitations of claim 8.
 In addition, Pinto teaches:
inferring the project coals of the historic-design includes using the machine learning engine of to infer the project goals of the historic-design from contextual data of the cross- platform files;inferring, via a machine learning engine that ingests cross-platform files,…;
Pinto 0008-0013: “In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, automatically imputing missing values for variables associated with the data… The user is enabled to invoke the automatic imputing as part of a user interface feature that displays information about variables for which values are missing. The automatic imputing is invoked by rule based on the variable or type of variable. The variables for which missing values are…0060, 0071-0073: Even when 
Rumi, Robin, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi and Robin with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to infer/recommend data with the motivation to more efficiently and accurately analyze project information [Pinto 0008].
 As per claim 11, Rumi, Robin, and Pinto teach all the limitations of claim 8.
 In addition, Robin teaches:
wherein the integrated platform includes one or more of the following: a bill of material builder to create an initial design and quote, a studio suite, and a repair management application to order parts and enter service requests for repairs or upgrades; Robin 0234: “This model focuses on the continual need to refine the requirements and estimates for a project. The spiral model can be very effective 0376: Estimate the impact to cost and schedule for each change request (see the Bottom-Up Estimating section for more details)…0470: Organizations using OF can take advantage of information contained in the enterprise Configuration Management Database (CMDB) as a kind of bill of materials for replicating the production environment…0853: estimates the effort required to deliver on that design, and then builds the solution. Development estimates its own effort and schedule because it works daily with all developmental contingency factors.”
Rumi and Robin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi with the aforementioned teachings from Robin with a reasonable expectation of success, by adding steps that allow the software to utilize project data with the motivation to more efficiently and accurately organize and analyze project data [Robin 0853].
 As per claim 12, Rumi, Robin, and Pinto teach all the limitations of claim 8.
 In addition, Rumi teaches:
analyzing, using the machine learning engine, multiple files of the cross-platform files; and generating an initial design of at least a portion of the industrial automation system design based at least on an output from the machine learning engine; Rumi (See Figure 1, Paragraph 0028, Paragraph 0031 – “automated evaluation of these periods by using a self-determining decision matrix will direct the production manager to undertake specific remedial actions”, Paragraph 0077, Paragraph 0081, Paragraph 0113 – “compare and learn as to what was predicted and what actually resulted in order to feed that information back to improve the fuzzy logic and artificial intelligent programming to improve the forecasting of expected results”, Paragraph 0115 – “automatically e-mail and/or send reports and/or onscreen alerts concerning set up, sensors, conditions, data quality, performance, status and suggested fixes.” 
 As per claim 13, Rumi, Robin, and Pinto teach all the limitations of claim 8.
 In addition, Robin teaches:
wherein generating the recommend review cycle includes identifying, based at least on one of a background, a knowledge, an experience, and certifications, the reviewer to review and approve the industrial automation system design;Robin 0330: “3 Milestone Primary driver Vision/Scope Approved Product Management Project Plans Approved Program Management Scope Complete Development and User Experience Release Readiness Approved Testing and Release Management Deployment Complete Release Management…0352: Configuration management is the tracking of the state of project deliverables and documents. Change control is the process used to review and approve changes. Configuration management provides the baseline data that the team needs in order to make effective change control decisions…0337: Specify individuals (including the customer, program management, and some combination of 
Rumi and Robin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi with the aforementioned teachings from Robin with a reasonable expectation of success, by adding steps that allow the software to review project data with the motivation to more efficiently and accurately organize and analyze information [Robin 0337].
 As per claim 15, Rumi, Robin, and Pinto teach all the limitations of claim 8.
 In addition, Robin teaches:
 receiving feedback from the reviewer on the industrial automation system design; and initiating a redesign workflow when the reviewer indicates changes are needed; Robin 0039: “FIG. 28 is a block diagram depicting an exemplary risk control paradigm that produces at least a project status report, a contingency plan outcome report, and one or more project change control requests…0234: This model focuses on the continual need to refine the requirements and estimates for a project. The spiral model can be very effective when used for rapid application development on a very small project. This approach stimulates great synergy feedback and approval for all stages of the project…0326, 0397, 0437: The milestones allow the customer and the team to either reconfirm the project scope or adjust the scope of the project to reflect changing customer requirements or to react to risks… Creating, updating, and refining plans continues throughout the project… At the project plans approved milestone, the team re-assesses risk, updates priorities, and finalizes estimates for resources and schedule.”
Rumi and Robin are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi with the aforementioned teachings from Robin with a reasonable expectation of success, by adding steps that allow the software to utilize feedback data with the motivation to more efficiently and accurately update and analyze project data [Robin 0397].
 Claim 21 is directed to the CRM for performing the method of claim 8 above.  Since Rumi, Robin, and Pinto teach the CRM, the same art and rationale apply. 
 Claim 23 is directed to the CRM for performing the method of claim 10 above.  Since Rumi, Robin, and Pinto teach the CRM, the same art and rationale apply. 
 Claim 24 is directed to the CRM for performing the method of claim 13 above.  Since Rumi, Robin, and Pinto teach the CRM, the same art and rationale apply. 
Claim 25 is directed to the CRM for performing the method of claim 15 above.  Since Rumi, Robin, and Pinto teach the CRM, the same art and rationale apply.  
 Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20060224254 (hereinafter “Rumi”) et al., in view of U.S. PGPub 20050114829to (hereinafter “Robin”) et al., in further view of U.S. PGPub 20050234763 (hereinafter “Pinto”) et al., and in further view of U.S. PGPub 20180114177 (hereinafter “Somech”) et al.
 As per claim 3, Rumi, Robin, and Pinto teach all the limitations of claim 1.
 Rumi, Robin, and Pinto may not explicitly teach the following. However, Somech teaches: 
further comprising a voice assistant that receives an acceleration request via a voice interface;Somech 0034: “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location information of mobile device(s), smartphone data (such as phone state, charging data, date/time, or other information derived from a smartphone), user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition …0130, 0151: Search interface 266 can also operate to personalize other types of  to transmit the voice command to the server, as well as avoid follow-up user prompts and/or user commands.”
Rumi, Robin, Pinto, and Somech are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi, Robin, and Pinto with the aforementioned teachings from Somech with a reasonable expectation of success, by adding steps that allow the software to utilize voice recognition with the motivation to more efficiently and accurately organize and analyze project data [Somech 0130]. 
 As per claim 4, Rumi, Robin, Pinto, and Somech teach all the limitations of claim 3.
 In addition, Somech teaches:
wherein the voice assistant translates, via a natural language process, the acceleration request into a search query;Somech 0034: “By way of example and not limitation, user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location information of mobile device(s), smartphone data (such as phone state, charging data, date/time, or other information derived from a smartphone), user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition …0130, 0151: Search interface 266 can also operate to personalize other types of searches to users. For example, web search, document searches, contact searches, and the like can be personalized based on project data. For example, search entities can be compared to project features and/or entities and the ranking of the search entities can be based on their similarities to the project data. In further respects, these searches could in some cases be performed by a personal assistant running on a user device, such as to interpret a user command or query, or otherwise return results to the user input based on processing the input against project data. As an example, suppose a user provides a voice command "Call John." … to transmit the voice command to the server, as well as avoid follow-up user prompts and/or user commands.”
Rumi, Robin, Pinto, and Somech are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the [Somech 0130].
 Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20060224254 (hereinafter “Rumi”) et al., in view of U.S. PGPub 20050114829to (hereinafter “Robin”) et al., in further view of U.S. PGPub 20050234763 (hereinafter “Pinto”) et al., and in further view of U.S. PGPub 20140337429 (hereinafter “Asenjo”) et al.
 As per claim 9, Rumi, Robin, and Pinto teach all the limitations of claim 8.
 Rumi, Robin, and Pinto may not explicitly teach the following. However, Asenjo teaches:  
further comprising automatically identifying, by the integrated platform, missing components within the industrial automation system design based at least on the project goals of the historic-design; Asenjo (See Figure 1, Figure 5, Paragraph 0035 – “reliability or probability of failure at a specific time”, Paragraph 0041 – “probability plotting, rank regression on x (RRX), rank regression on y (RRY) and maximum likelihood estimation (MLE). The appropriate analysis method will vary depending on the data set and, in some cases, on the life distribution selected”, Paragraph 0042 – “The probability that a product will operate successfully at a particular point in time”, Paragraph 0071, Paragraph 0110, and claim 1).  
Rumi, Robin, Pinto, and Asenjo are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi, Robin, and Pinto with the aforementioned teachings from Asenjo with a reasonable expectation of success, by adding steps that allow the software to identify data points with the motivation to more efficiently and accurately analyze project data [Asenjo 0035]. 
 Claim 22 is directed to the CRM for performing the method of claim 9 above.  Since Rumi, Robin, Pinto, and Asenjo teach the CRM, the same art and rationale apply. 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20060224254 (hereinafter “Rumi”) et al., in view of U.S. PGPub 20050114829to (hereinafter “Robin”) et al., in further view of U.S. PGPub 20050234763 (hereinafter “Pinto”) et al., and in further view of U.S. PGPub 20170116552 (hereinafter “Deodhar”) et al.
 As per claim 14, Rumi, Robin, and Pinto teach all the limitations of claim 13.
 Rumi, Robin, and Pinto may not explicitly teach the following. However, Deodhar teaches: 
further comprising limiting access to the industrial automation system design from the reviewer; Deodhar 0143: “control third party access to individual level data by restricting access to the individual level data based on the organization hierarchy and as per assigned access rights, [0144] block individual data visibility of certain users based on their role or seniority in the organization, [0145] block individual data visibility entirely…0226: limit visibility of individual work data as per the reporting hierarchy, and as per the access rights for various roles; [0227] option to allow individual level data visibility only to select managers for their direct reports; [0228] option for blocking individual data visibility for certain employees, for example those at higher position in the organization.”
Rumi, Robin, Pinto, and Deodhar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rumi, Robin, and Pinto with the aforementioned teachings from Deodhar with a reasonable expectation of success, by adding steps that allow the software to restrict access with the motivation to more accurately access data [Deodhar 0226].   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683